DETAILED ACTION
Applicants' arguments, filed May 23, 2022, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants confirm election of Group I, without traverse, which now includes claims 1-3, 5-10, 12-15, 18, and 21-22.   Nonelected claims 18-19, remain withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-15, 18, 21 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. 2019/0269606) in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252, 2013). 
	Price teaches a composition comprising 0.05-2% activated charcoal, 0.05-2% titanium dioxide (whitening agent), 20-40% coconut oil (botanical activator), and 20-40% water (solvent), 10-20% silica (abrasive), 10-20% glycerin [Table 1]. As an alternative to coconut oil, the plant oil may be palm oil, babassu oil, and fractions thereof [0033][claim 2]. Oils which are solid at room temperature are preferred [0033]. Hydrogen peroxide has been an ingredient in toothpastes since 1900 [0005].
	Ibrihim teaches that while palm kernel oil and coconut oil are the most common lauric acids traded on the international market, babassu and murumuru are also classified as lauric acid. The oil is part of the palm tree and its components (i.e. coconuts)
	It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Price to substitute one lauric acid for another. MPEP 2144.06. Examiner notes that there is a reasonable expectation of success in substituting the oil derived from a fruit of a palm tree for the oil derived from the fruit of another palm tree, particularly where both are known and established as lauric acids. Here the substitution requires nothing more than using oil from the fruit of a palm tree species that was not formerly available on the international market.
The recitation “wherein the first component is separated from said second component until delivery of said composition to one or more components of an oral cavity” is interpreted under the broadest reasonable interpretation of MPEP 2111 as including water. Water is found in saliva in the oral cavity and thus the claims are interpreted as permitting the first and second components to be mixed with water. Applicants are also reminded that the claims are drawn to a composition. As such, method steps are interpreted as intended uses of the claimed composition. 


Obviousness Remarks
Applicants argue that Price fails to teach a dual component oral composition “wherein the botanical activator of the second component is a component of Astrocaryum Murumuru and the whitening agent is peroxide based”. 
 Examiner disagrees. Claim 1 recites a composition to promote oral cavity health comprising charcoal, a peroxide whitening agent, a component of Astrocaryum Murumuru, and a solvent or additional component. Price teaches a composition comprising 0.05-2% activated charcoal, 0.05-2% whitening agent where whitening agents/stain removal agents include peroxide, 20-40% coconut oil (botanical activator), and 20-40% water (solvent), 10-20% silica (abrasive), 10-20% glycerin [Table 1]. Aa an alternative to coconut oil, the plant oil may be palm oil, babassu oil, and fractions thereof [0033][claim 2]. Oils which are solid at room temperature are preferred [0033]. Hydrogen peroxide has been an ingredient in toothpastes since 1900 [0005]. Since Price teaches or suggests all the recited structural limitations, Applicants argument is unpersuasive. 

Applicants argue that price teaches coconut oil for removal of bacteria not for combining with peroxides to form free radicals, so the rejection should be withdrawn. 
Examiner disagrees. The instant claims do not require the formation of free radicals. Further, it is permissible that the rationale provided by the prior art is different from that used by Applicants. MPEP 2144. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that the peroxide is preferably kept separated from the Murumuru until use in the oral cavity. Since the cited prior art does not teach separation of components, the rejections should be withdrawn. 
Examiner disagrees. The instant claims merely recite separation of components as an intended use of the claimed composition. Regarding claim 2, the botanical activator is separated from the whitening agent prior to mixing. Regarding claims 21 and 22, the claims are drawn to an oral composition. It is not required to be administered to the oral cavity. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, 12-15, 18, 21 and 22 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,925,828 in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252, 2013) and Lavrova (U.S. 2009/0269288). 
The cited patent teaches a toothpaste comprising activated bleached coconut shell charcoal at about 0.05-2.0 wt %; wherein the plant oil is a coconut oil (Claim 1) and the coconut oil may be present at 20-40% (claim 15). Additional components include 20-40% alkaline water, 10-20% sorbitol/glycerol solution, 2% whitening agent, and 10-20+% silica. 
Ibrihim, as discussed in more detail above, teaches murumuru as a palm oil from the fruit of a palm tree.  
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of the cited patent to substitute one palm oil/lauric acid for another. MPEP 2144.06. 

Claims 1-3, 5-10, 12-15, 18, 21 and 22 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,653,596 in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252). 
The cited patent teaches an oral care composition comprising jojoba oil (botanical activator), peroxide, and solvent (claims 5, 9, 21, 24 and 34).
Ibrihim teaches murumuru as a palm oil from the fruit of a palm tree.  
Lavrova teaches a toothpaste composition comprising charcoal provided superior protection against tooth decay (abstract). 
It would have been prima facie obvious to a person having ordinary skill in the art to combine the recited ingredients according to their established function to predictably form an oral care composition. MPEP 2143. 

Claims 1-3, 5-10, 12-15, 18, 21 and 22 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,149,815 in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252) and Lavrova (U.S. 2009/0269288). 
The cited patent teaches a toothpaste comprising 35% alkaline water, 27% coconut oil, 15+% silica, 10% glycerin solution, 4% xylitol solution, 1.5% Irish moss, 0.7% aloe leaf juice, 0.65% titanium dioxide, and 0.6% flavor (claim 8).  
Ibrihim teaches murumuru as a palm oil from the fruit of a palm tree.  
Lavrova teaches a toothpaste composition comprising charcoal provided superior protection against tooth decay (abstract). 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of the cited patent to substitute one palm oil/lauric acid for another and include the components of Lavrova in order to provide enhanced protection against tooth decay. see MPEP 2144.06

Claims 1-3, 5-10, 12-15, 18, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,576,036 in view of Ibrahim (Characteristics of Malaysian Palm Kernel and its Products, Journal of Oil Palm Research Vol.25(2) August 2013 p.245-252) and Lavrova (U.S. 2009/0269288). 
The cited patent teaches a toothpaste comprising: a. alkaline water at a percentage of about 35.5%; b. coconut oil at a percentage between about 20%-80%; c. thickening silica at a percentage of about 15.4%; d. abrasive silica at a percentage of about 2.8%; e. glycerin at a percentage of about 10.5%; f. xylitol at a percentage of about 4%; h. sodium coco sulphate at a percentage of about 0.7%; i. aloe babadensis leaf juice at a percentage of about 0.7%; J. titanium dioxide at a percentage of about 0.65%; and k. flavor at a percentage of about 0.6% (claim 10).
Ibrihim teaches murumuru as a palm oil from the fruit of a palm tree.  
Lavrova teaches a toothpaste composition comprising charcoal provided superior protection against tooth decay (abstract). 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of the cited patent to substitute one palm oil/lauric acid for another and include the components of Lavrova in order to provide enhanced protection against tooth decay. see MPEP 2144.06


Double Patenting Remarks
Applicants argue that in light of above remarks, Applicants submit that the double patenting rejections should be withdrawn. 
Examiner disagrees. As discussed above, the rationale used in making an obviousness rejection may be different from Applicants. MPEP 2144. Because coconut and jojoba oil contain many of the same components as murumuru, Applicants argument is unpersuasive. Accordingly, the double patenting rejections are maintained. 


Conclusion
No claims are currently allowable. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612